DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 6/22/2020.
	Claims 1-20 are being considered on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of Applicant's IDS forms 1449 filed 6/22/2020 is attached to the instant Office action. 
Drawings
	The drawings filed on 6/22/2020 are accepted. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “SEMICONDUCTOR PARAMETER EVALUATION USING GENERATIVE AND DISCRIMINATIVE MACHINE LEARNING” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“machine learning generator” in claim 18 (example functions are claimed in specification paragraphs 0007 and 0009 and a physical embodiment is provided in paragraph 0007 in the form of generic processing circuitry)
“machine learning discriminator” in claim 18 (example functions are claimed in specification paragraphs 0007, 0008 and 0009 and a physical embodiment is provided in paragraph 0007 in the form of generic processing circuitry)
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
machine learning generator
Applicant’s specification paragraph 0007 provides that the “processing circuitry configured to execute the computer executable instructions such that the processing circuitry is configured to operate as a machine learning generator configured to receive semiconductor process parameters, to generate semiconductor process result information from the semiconductor process parameters, and to output the generated semiconductor process result information”. 
The specification describes the “machine learning generator” in the form of a generic processing circuitry but does not provide any additional algorithm or specific steps for performing the claimed functions. Therefore, nothing in the specification provides any structure or programming and is no more than a black box designed to perform the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
machine learning discriminator
Applicant’s specification paragraph 0007 provides that the “processing circuitry configured to execute the computer executable instructions such that the processing circuitry is configured to…operate as a machine learning discriminator configured to receive the generated semiconductor process result information from the machine learning generator and to discriminate whether the generated semiconductor process result information is true”. 
The specification describes the “machine learning discriminator” in the form of a generic processing circuitry but does not provide any additional algorithm or specific steps for performing the claimed functions. Therefore, nothing in the specification provides any structure or programming and is no more than a black box designed to perform the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written descriptions of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written descriptions of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 
Regarding Claim 1: 
Step 1: Independent claim 1 recites a computing device and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
	Step 2a Prong 1: 
processing circuitry configured to execute the computer-executable instructions such that the processing circuitry is configured to operate as a machine learning generator configured to receive semiconductor process parameters, to generate semiconductor process result information from the semiconductor process parameters, and to output the generated semiconductor process result information; (Mental process:  receiving parameters, generating results, and outputting results is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning generator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive parameters by reading them from a piece of paper, generate results by thinking about the parameters and coming up with conclusions, and output the results by writing them down or verbally presenting them.)
operate as a machine learning discriminator configured to receive the generated semiconductor process result information from the machine learning generator and to generate a discrimination result by discriminating whether the generated semiconductor process result information is true. (Mental process:  receiving result information and generating a discrimination result, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning discriminator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive process result information by applying an algorithm to the result mentally or on a piece of paper, generate a discrimination result by making a mental determination on whether the result is true or not.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
memory storing computer-executable instructions (mere instructions to apply the exception using generic computer component) 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
memory storing computer-executable instructions (mere instructions to apply the exception using generic computer component) 

Regarding Claim 2: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the processing circuitry is further configured to execute the computer-executable instructions such that at least one of the machine learning generator and the machine learning discriminator is further configured to perform learning to update an algorithm based on the discrimination result. (Mental process:  performing learning to update an algorithm, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning discriminator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can take a result and the algorithm that was applied to get that result, study or “learn” the result, and update the algorithm mentally or write down a new algorithm to apply.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 3: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
compare the generated semiconductor process result information and reference semiconductor process result information, (Mental process:  comparing result information with reference information, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at result information or write the information down on a piece of paper and do the same for the reference information and make mental or written comparisons.)
calculate a loss indicating a difference between the generated semiconductor process result information and the reference semiconductor process result information (Mental process:  calculating a loss, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can quantify the result information and the reference information and mentally or on a piece of paper calculate the difference between them.)
 update an algorithm based on the loss by training the machine learning generator (Mental process:  updating an algorithm, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning generator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can update an algorithm that is written on a sheet of paper by scratching out the algorithm and writing a new one to use instead.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
the processing circuitry is further configured to execute the computer-executable instructions such that the processing circuitry is further configured to (mere instructions to apply the exception using generic computer component) 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the processing circuitry is further configured to execute the computer-executable instructions such that the processing circuitry is further configured to (mere instructions to apply the exception using generic computer component) 

Regarding Claim 4: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the processing circuitry is further configured to execute the computer-executable instructions such that the machine learning discriminator further receives reference semiconductor process result information, and the machine learning discriminator is further configured to discriminate one of the generated semiconductor process result information and the reference semiconductor process result information as true and the other as fake. (Mental process: receiving process result information, and discriminating the result information and reference information, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning discriminator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive process result information by reading it from a piece of paper and discriminate the information by making a determination mentally or writing down next to the information whether the information is true or fake.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 5: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
a user interface circuitry configured to output at least one of the generated semiconductor process result information and the discrimination result to a user (Mental process: outputting process result information and discrimination result to a user, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning discriminator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can give an oral presentation of the result information and discrimination information to another person.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 6: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to operate as a machine learning encoder configured to receive a reference semiconductor process result and to generate semiconductor process parameters inferred from the reference semiconductor process result (Mental process: receiving a reference process result and generating process parameters based on that result, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processing circuitry” and “machine learning encoder”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person read process result information and make up parameters based on the information he read.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 7: 
	Step 2a Prong 1: See the rejection of claim 6 above. The same rationale applies to this dependent claim. 
compare the semiconductor process parameters and the inferred semiconductor process parameters, (Mental process:  comparing process parameters with inferred parameters, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can look at result information or write the parameters down on a piece of paper and do the same for the inferred parameters and make mental or written comparisons.)
calculate a loss indicating a difference between the semiconductor process parameters and the inferred semiconductor process parameters (Mental process:  calculating a loss, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can quantify the process parameters and the inferred parameters and mentally or on a piece of paper calculate the difference between them.)
update an algorithm based on the loss by training the machine learning encoder. (Mental process:  updating an algorithm, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning encoder”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can update an algorithm that is written on a sheet of paper by scratching out the algorithm and writing a new one to use instead.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
the processing circuitry is further configured to execute the computer-executable instructions such that the processing circuitry is further configured to (mere instructions to apply the exception using generic computer component) 
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the processing circuitry is further configured to execute the computer-executable instructions such that the processing circuitry is further configured to (mere instructions to apply the exception using generic computer component) 

Regarding Claim 8: 
	Step 2a Prong 1: See the rejection of claim 7 above. The same rationale applies to this dependent claim. 
a user interface circuitry configured to output at least one of the generated semiconductor process result information, the discrimination result, the inferred semiconductor process parameters, and the loss to a user (Mental process: outputting process result information and discrimination result, the inferred parameters, and loss to a user, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “user interface circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can give an oral presentation of result information and discrimination result, the inferred parameters, and loss to another person.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 9: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to operate as a machine learning encoder configured to receive a reference semiconductor process result information and to generate semiconductor process parameters inferred from the semiconductor process result information (Mental process: receiving a reference process result information and generating process parameters inferred from such result information, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “user interface circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive information by reading it from somewhere or listening to someone present that information and then that same person can come up with parameters based on the received information.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 10:
	Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
user interface circuitry configured to output at least one of the semiconductor process result information, the discrimination result, and the inferred semiconductor process parameters to a user (Mental process: outputting process result information and discrimination result, and inferred process parameters to a user, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “user interface circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can give an oral presentation of the result information and discrimination information to another person.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 11:
	Step 2a Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim. 
the processing circuitry is configured to execute the computer-executable instructions such that an algorithm of the machine learning encoder is identical to an algorithm of the machine learning generator and the algorithm of the machine learning encoder is an algorithm in which an input and an output are exchanged (Mathematical concept: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlations” is a mathematical concept that is directed to an abstract idea; manipulating the information of a machine learning encoder and generator with the same mathematical algorithm, along with exchanging an input and output are mathematical concepts directed to an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.


Regarding Claim 12:
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
Step 2a Prong 2: This judicial exception is not integrated into practical application
the machine learning generator and the machine learning discriminator are based on a neural network (mere instructions to apply the exception using generic computer component)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the machine learning generator and the machine learning discriminator are based on a neural network (mere instructions to apply the exception using generic computer component)

Regarding Claim 13:
Step 1: Independent claim 13 recites a method and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
	Step 2a Prong 1:  
performing supervised learning of a machine learning generator generating semiconductor process result information from semiconductor process parameters, by using at least one processor of the one or more processors  (Mental process: performing supervised learning, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning generator” and “processor” nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive a printed stack of correctly labeled images and learn to apply correct labels to a stack of unlabeled images.)
performing learning of a generative adversarial network implemented with the machine learning generator and a machine learning discriminator, which discriminates whether the generated semiconductor process result information is true, by using the at least one processor (Mental process: performing generative adversarial learning, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “generative adversarial network”, “machine learning generator”, “machine learning discriminator”, and “processor” nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can draw images on a piece of paper and give them to another person to decide if the image is true.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 14:
	Step 2a Prong 1: See the rejection of claim 13 above. The same rationale applies to this dependent claim. 
the performing of the learning of the generative adversarial network includes performing supervised learning by using the generated semiconductor process result information and a reference semiconductor process result information (Mental process: performing supervised learning, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “generative adversarial network” nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive a stack of images drawn by someone else and a stack of correctly labeled images for learning.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 15:
	Step 2a Prong 1: See the rejection of claim 13 above. The same rationale applies to this dependent claim. 
performing supervised learning of a first encoder generating semiconductor process parameters inferred from reference semiconductor process result information, by using the at least one processor (Mental process: performing supervised learning, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “encoder” and “processor” nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can think about and write down process parameters based on reference information that the person has read, such as from a report or a book.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 16:
	Step 2a Prong 1: See the rejection of claim 15 above. The same rationale applies to this dependent claim. 
transferring the inferred semiconductor process parameters to the machine learning generator, by using the at least one processor (Mental process: transferring process parameters , under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning generator” and “processor” nothing in this claim element precludes the step from practically being performed in the mind. For example, a person transfer parameters by copying a set of parameters down from one piece of paper onto another piece of paper.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding Claim 17:
	Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim. 
performing learning of an auto encoder implemented with the machine learning generator and the first encoder, based on inferred semiconductor process result information generated from the inferred semiconductor process parameters by the machine learning generator (Mental process: performing learning about an auto encoder, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an “auto encoder” and “machine learning generator” nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can study a diagram of an auto encoder model that has been implemented with a machine learning generator.)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.


Regarding Claim 18:
	Step 1: Independent claim 18 recites a non-transitory computer-readable storage medium and therefore falls under one of the four statutory categories of patent-eligible subject matter. 
	Step 2a Prong 1:  
generating semiconductor process result information from the semiconductor process parameters, (Mental process: generating process result information given parameters, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor” and “machine learning module” in the claim preamble, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive process parameters and use them to come up with process result information entirely in his mind.)
a machine learning generator configured to generate the generated semiconductor process result information from the semiconductor process parameters and trained based on supervised learning, (Mental process: generating process result information using supervised learning, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning generator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can receive correctly labeled process parameters and data by reading it from a piece of paper or by otherwise being presented with such data and can mentally determine and generate result information based on the received data.)
a machine learning discriminator configured to discriminate whether the generated semiconductor process result information is true (Mental process: discriminating whether result information is true, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning discriminator”, “generative adversarial network” and “machine learning generator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can be presented with result information and mentally make a determination about whether it is true.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
storing instructions of a semiconductor process machine learning module, wherein the instructions, when executed by one or more processors, cause the one or more processors to perform operations, wherein the operations include (mere instructions to apply the exception using generic computer component) 
receiving semiconductor process parameters (Receiving or transmitting data over a network, e.g., using the Internet to gather data)
wherein the semiconductor process machine learning module is a trained module that has been trained based on, (mere instructions to apply the exception using generic computer component)
to implement a generative adversarial network together with the machine learning generator (mere instructions to apply the exception using generic computer component)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
storing instructions of a semiconductor process machine learning module, wherein the instructions, when executed by one or more processors, cause the one or more processors to perform operations, wherein the operations include (mere instructions to apply the exception using generic computer component) 
receiving semiconductor process parameters (Receiving or transmitting data over a network, e.g., using the Internet to gather data)
wherein the semiconductor process machine learning module is a trained module that has been trained based on, (mere instructions to apply the exception using generic computer component)
to implement a generative adversarial network together with the machine learning generator (mere instructions to apply the exception using generic computer component)

Regarding Claim 19:
	Step 2a Prong 1: See the rejection of claim 18 above. The same rationale applies to this dependent claim. 
generating semiconductor process parameters inferred from the reference semiconductor process result information (Mental process: generating process parameters, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning discriminator”, “generative adversarial network” and “machine learning generator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can read a report on semiconductor process result information and mentally come up with (i.e. generate) process parameters based on such information.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
receiving reference semiconductor process result information (Receiving or transmitting data over a network, e.g., using the Internet to gather data)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
receiving reference semiconductor process result information (Receiving or transmitting data over a network, e.g., using the Internet to gather data)

Regarding Claim 20:
	Step 2a Prong 1: See the rejection of claim 19 above. The same rationale applies to this dependent claim. 
the semiconductor process machine learning module is trained based on a first encoder configured to generate the inferred semiconductor process parameters from the reference semiconductor process result information (Mental process: generating process parameters, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning module”, “encoder”, and “machine learning generator”, nothing in this claim element precludes the step from practically being performed in the mind. For example, a person can read a report on semiconductor process result information and mentally come up with (i.e. generate) process parameters based on such information.)
Step 2a Prong 2: This judicial exception is not integrated into practical application
to implement an auto encoder together with the machine learning generator  (mere instructions to apply the exception using generic computer component)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
to implement an auto encoder together with the machine learning generator  (mere instructions to apply the exception using generic computer component)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar, et. al. (US 2017/0193400 A1; hereinafter “Bhaskar”)  in view of Bannerjee, et. al. (US 2021/0073669 A1; hereinafter “Bannerjee”)
Regarding claim 1, Bhaskar teaches a computing device comprising: 
memory storing computer-executable instructions; (Bhaskar, para. 0046: “Each of the computer subsystem(s) or system(s) described herein may take various forms, including a personal computer system, image computer, mainframe computer system, workstation, network appliance, Internet appliance, or other device. In general, the term “computer system” may be broadly defined to encompass any device having one or more processors, which executes instructions from a memory medium”)
processing circuitry configured to execute the computer-executable instructions such that the processing circuitry is configured to operate as a machine learning generator configured to receive semiconductor process parameters, to generate semiconductor process result information from the semiconductor process parameters, and to output the generated semiconductor process result information (Bhaskar, para. 0028, 0072, and 0093: “The embodiments described herein may be utilized for a. variety of semiconductor manufacturing related applications including, but not limited to, inspection, metrology, defect review, and simulation.” “For example, the one or more simulations performed by the machine learning based model may generate simulated measurement(s) (e.g., image(s), output, data, etc.) representing output generated by one of the systems described herein for specimen(s). In this manner, the simulated measurement(s) may represent measurements, images, output, data, etc. that may be generated for the specimens by a metrology system described herein. In one such example, the input to the one or more simulations performed by the machine learning based model may include design information for a specimen (e.g., any of the design data described further herein) and the output of the one or more simulations may include one or more simulated optical or electron beam measurements representing output generated for the specimen by those systems.” “The machine learning based model described herein may be generated for specific specimens (e.g., specific wafers or reticles), processes, imaging parameters, etc”.)
Bhaskar does not explicitly disclose:
operate as a machine learning discriminator configured to receive the generated semiconductor process result information from the machine learning generator and to generate a discrimination result by discriminating whether the generated semiconductor process result information is true.
However, Bannerjee teaches:
operate as a machine learning discriminator configured to receive the generated semiconductor process result information from the machine learning generator and to generate a discrimination result by discriminating whether the generated semiconductor process result information is true. (Banerjee, para. 0015: artificial data records created by the generator machine-learning model are provided to the discriminator machine-learning model along with real records from the small dataset. The discriminator machine-learning model then determines which record it believes to be the artificial data record”; Examiner notes that the broadest reasonable interpretation of “discriminating whether the generated semiconductor process result information is true” includes where the discriminator discriminates if the data record is factual i.e. not artificial.)  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar. Bhaskar teaches systems and methods for training a machine learning based model to assist with fabrication and inspection proceses of semiconductors; Bannerjee teaches various approaches for generating additional data for training machine-learning models to supplement small or noisy datasets that might be insufficient for training a machine-learning model. One of ordinary skill would have been motivated to combine the teachings of Bannerjee into Bhaskar in order to generate additional records that are sufficiently indistinguishable from previously collected data present in the small dataset in order to expand the data set to a sufficient to train a desired machine-learning model (Bannerjee, para. 0011) 

Regarding claim 2, Bhaskar and Banerjee teaches claim 1 (above). Bannerjee further teaches: 
the processing circuitry is further configured to execute the computer-executable instructions such that at least one of the machine learning generator and the machine learning discriminator is further configured to perform learning to update an algorithm based on the discrimination result (Bannerjee, para. 0049 and 0050: “At step 316a, the discriminator machine-learning model 206 uses the result of the evaluation performed at step 313a to update itself” “In parallel at step 319a, the generator machine-learning model 203 uses the result provided by the discriminator machine-learning model 206 to update itself.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Regarding claim 3, Bhaskar and Bannerjee teaches claim 1 (above). Bannerjee further teaches: 
the processing circuitry is further configured to execute the computer-executable instructions such that the processing circuitry is further configured to compare the generated semiconductor process result information and reference semiconductor process result information (Bannerjee, paras. 0055-0056 and 0072 “Next at step 309b, the generator machine-learning model 203 can pass the new records 229 to the discriminator machine-learning model 206…Proceeding to step 311b, the discriminator machine-learning model 206 can compare the first set of new records 229 to the original records 223.” “If embodied in dedicated hardware, each can be implemented as a circuit or state machine that employs any one of or a combination of a number of technologies.”)
calculate a loss indicating a difference between the generated semiconductor process result information and the reference semiconductor process result information, (Bannerjee, para. 0062: “For each iteration of the process depicted in FIG. 3A or 3B, the model selector 211 can track, determine, evaluate, or otherwise identify relevant performance data related to the paired generator and discriminator machine-learning models 203 and 206. These performance indicators can include the run length, generator loss rank, discriminator loss rank, difference rank, and KS statistics for the paired generator and discriminator machine-learning model 203 and 206.”)
update an algorithm based on the loss by training the machine learning generator (Bannerjee, paras. 0013 and 0048-0050: “The generator machine-learning model can be any neural network or deep neural network, Bayesian network, support vector machine, decision tree, genetic algorithm, or other machine learning approach that can be trained or configured to generate artificial records based at least in part on the small dataset.” “the discriminator machine-learning model 206 can then determine whether its evaluation was correct (e.g., did the discriminator machine-learning model 206 correctly identify the new record 229 as a new record 229 or an original record 223). The result of the evaluation can then be provided back to the generator machine-learning model 203…In parallel at step 319a, the generator machine-learning model 203 uses the result provided by the discriminator machine-learning model 206 to update itself”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Regarding claim 4, Bhaskar and Bannerjee teaches claim 1 (above). Bannerjee further teaches: 
the processing circuitry is further configured to execute the computer-executable instructions such that the machine learning discriminator further receives reference semiconductor process result information, and the machine learning discriminator is further configured to discriminate one of the generated semiconductor process result information and the reference semiconductor process result information as true and the other as fake. (Bannerjee, 0015: “artificial data records created by the generator machine-learning model are provided to the discriminator machine-learning model along with real records from the small dataset. The discriminator machine-learning model then determines which record it believes to be the artificial data record”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Regarding claim 6, Bhaskar and Bannerjee teaches claim 1 (above). Bhaskar further teaches: 
operate as a machine learning encoder configured to receive a reference semiconductor process result (Bhaskar, para. 0106: “In one embodiment, the one or more components include one or more additional components, the re-training is performed using the one or more additional components, and the one or more additional components include a common mother network for all layers on the specimens, a grand common mother network for all layers on the specimens, an adversarial network, a deep adversarial generative network, an adversarial autoencoder, a Bayesian Neural Network, a component configured for a variational Bayesian method, a ladder network, or some combination thereof”)
Bhasker does not explicitly disclose:
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to… 
…generate semiconductor process parameters inferred from the reference semiconductor process result
However, Bannerjee teaches:
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to (Bannerjee, para. 0072: “Although the various systems described herein can be embodied in software or code executed by general purpose hardware as discussed above, as an alternative the same can also be embodied in dedicated hardware or a combination of software/general purpose hardware and dedicated hardware. If embodied in dedicated hardware, each can be implemented as a circuit or state machine that employs any one of or a combination of a number of technologies”) 
generate semiconductor process parameters inferred from the reference semiconductor process result (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; examiner notes that the broadest reasonable interpretation of inferred parameters means generated parameters). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Regarding claim 9, Bhaskar and Bannerjee teaches claim 1 (above). Bhaskar further teaches: 
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to operate as a machine learning encoder…(Bhaskar, para. 0106: “In one embodiment, the one or more components include one or more additional components, the re-training is performed using the one or more additional components, and the one or more additional components include a common mother network for all layers on the specimens, a grand common mother network for all layers on the specimens, an adversarial network, a deep adversarial generative network, an adversarial autoencoder, a Bayesian Neural Network, a component configured for a variational Bayesian method, a ladder network, or some combination thereof”)
Bhaskar does not explicitly disclose:
configured to receive a reference semiconductor process result information and to generate semiconductor process parameters inferred from the semiconductor process result information.
However, Bannerjee teaches: 
configured to receive a reference semiconductor process result information and to generate semiconductor process parameters inferred from the semiconductor process result information. (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; examiner notes that the broadest reasonable interpretation of a “reference semiconductor process result information” includes the result of a comparison).  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Regarding claim 12, Bhaskar and Bannerjee teaches claim 1 (above). Bannerjee further teaches: 
the machine learning generator and the machine learning discriminator are based on a neural network. (Bannerjee, para. 0025-0026: “Examples of generator machine-learning models 203 include neural networks or deep neural networks, Bayesian networks, sparse machine vectors, decision trees, and any other applicable machine-learning technique…. Examples of discriminator machine-learning models 206 include neural networks or deep neural networks, Bayesian networks, sparse machine vectors, decision trees, and any other applicable machine-learning technique.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.


Claims 5, 7-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar in view of Bannerjee, and further in view of Turek, et. al. (US 10853554 B2, hereinafter “Turek”)

Regarding claim 5, Bhaskar and Bannerjee teaches claim 1 (above). Bannerjee further teaches: 
…at least one of the generated semiconductor process result information and the discrimination result (Bannerjee, paras. 0048-0050: “the discriminator machine-learning model 206 can then determine whether its evaluation was correct (e.g., did the discriminator machine-learning model 206 correctly identify the new record 229 as a new record 229 or an original record 223). The result of the evaluation can then be provided back to the generator machine-learning model 203…In parallel at step 319a, the generator machine-learning model 203 uses the result provided by the discriminator machine-learning model 206 to update itself”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.
Bannerjee does not explicitly disclose:
user interface circuitry configured to output … to a user
However, Turek teaches:
user interface circuitry configured to output … to a user (Turek col. 2, ln. 50-52, col. 8, lns. 13-15 and col. 9, ln. 35-40: “The microarchitecture simulator outputs values for various characteristics or performance indicators associated with the candidate configuration.” “Additionally, the input/output interface 102 may output data to the user via any type of output device” “Artificial intelligence (AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process.”)

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified. Bhaskar teaches systems and methods for training a machine learning based model to assist with fabrication and inspection proceses of semiconductors; Bannerjee teaches various approaches for generating additional data for training machine-learning models to supplement small or noisy datasets that might be insufficient for training a machine-learning model; Turek teaches microarchitecture design and simulation to estimate performance of candidate configurations of parameters with input and output to users for fine-tuned modifications. One of ordinary skill would have been motivated to combine the teachings of Turek into Bhaskar, as modified in order to quickly simulate performance of candidate parameters output to users and with input from users to find an optimal solution (Turek, col. 4, ln. 11-60). 


Regarding claim 7, Bhaskar and Bannerjee teaches claim 6 (above). Bhaskar further teaches: 
… training the machine learning encoder  (Bhaskar, para. 0106: “In one embodiment, the one or more components include one or more additional components, the re-training is performed using the one or more additional components, and the one or more additional components include a common mother network for all layers on the specimens, a grand common mother network for all layers on the specimens, an adversarial network, a deep adversarial generative network, an adversarial autoencoder, a Bayesian Neural Network, a component configured for a variational Bayesian method, a ladder network, or some combination thereof”) 
Bhaskar does not teach: 

the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to compare the semiconductor process parameters and the inferred semiconductor process parameters
calculate a loss indicating a difference between the semiconductor process parameters and the inferred semiconductor process parameters 
update an algorithm based on the loss… 
However, Bannerjee teaches:  
update an algorithm based on the loss… (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; examiner notes that the broadest reasonable interpretation of “loss” means the difference i.e. the result of comparison).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Neither Bhaskar nor Bannerjee explicitly disclose 
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to compare the semiconductor process parameters and the inferred semiconductor process parameters
calculate a loss indicating a difference between the semiconductor process parameters and the inferred semiconductor process parameters 
However, Turek teaches:
the processing circuitry is configured to execute the computer-executable instructions such that the processing circuitry is further configured to compare the semiconductor process parameters and the inferred semiconductor process parameters, (Turek, col. 3, lns. 11-15, col. 3-4, lns 65-1, col. 4, ln. 11-14: “There may be a relatively large number of configurations based on the number of parameters and potential values of those parameters. In some examples, limits on the values of the parameters may be predefined. For example, a user may specify that a configuration should include between 1 and 30 ALUs, 1 and 30 VPUs, etc. Each configuration has specific output or performance results, referred to herein as performance indicators. Example performance indicators may include total consumption power, time-to-solution, and tail latencies.” “In some examples disclosed herein, the system includes a proposal generator that generates the candidate configurations to be tested. As mentioned above, each configuration includes a different combination of parameters” “The machine learning model is applied to each of the candidate configurations. The machine learning model outputs or generates one or more estimated performance indicators for the corresponding candidate configuration”; examiner notes that the broadest reasonable interpretation of “compare…parameters” includes comparison of the performance of different combinations of parameters as in Turek.)
calculate a loss indicating a difference between the semiconductor process parameters and the inferred semiconductor process parameters (Turek, col. 6-7, lns. 66-3: “If the uncertainty checker 120 determines the estimated performance indicators                                 
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                    *
                                
                             are reliable, the performance checker 126 determines whether the estimated performance indicators                                 
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                    *
                                
                              are improving (e.g., relative to performance indicators from prior iterations) toward a target”; examiner notes that the broadest reasonable interpretation of calculating a difference between parameters includes calculating a different in performance of such parameters).  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 5.

Regarding claim 8, Bhaskar and Bannerjee teaches claim 7 (above). Bannerjee further teaches: 
…at least one of the generated semiconductor process result information, the discrimination result, the inferred semiconductor process parameters, and the loss…(Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; examiner notes that the broadest reasonable interpretation of semi-conductor process result information, discrimination result, parameters, and loss are those data points that are generated during the performance of a typical GAN such as the one described in Bannerjee and can be outputted to an interface as described below in Turek.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.
Bannerjee does not explicitly disclose: 
a user interface circuitry configured to output…to a user(Turek col. 2, ln. 50-52, col. 8, lns. 13-15 and col. 9, ln. 35-40: “The microarchitecture simulator outputs values for various characteristics or performance indicators associated with the candidate configuration.” “Additionally, the input/output interface 102 may output data to the user via any type of output device” “Artificial intelligence (AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process.”)
However, Turek teaches:
a user interface circuitry configured to output…to a user(Turek col. 2, ln. 50-52, col. 8, lns. 13-15 and col. 9, ln. 35-40: “The microarchitecture simulator outputs values for various characteristics or performance indicators associated with the candidate configuration.” “Additionally, the input/output interface 102 may output data to the user via any type of output device” “Artificial intelligence (AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 5.

Regarding claim 10, Bhaskar and Bannerjee teaches claim 9 (above). Bannerjee further teaches: 
at least one of the semiconductor process result information, the discrimination result, and the inferred semiconductor process parameters (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; examiner notes that the broadest reasonable interpretation of semi-conductor process result information, discrimination result, parameters are those data points that are generated during the performance of a typical GAN such as the one described in Bannerjee and can each be outputted to an interface as described below in Turek.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.
Bannerjee does not explicitly disclose:

user interface circuitry configured to output…to a user. (Turek col. 2, ln. 50-52, col. 8, lns. 13-15 and col. 9, ln. 35-40: “The microarchitecture simulator outputs values for various characteristics or performance indicators associated with the candidate configuration.” “Additionally, the input/output interface 102 may output data to the user via any type of output device” “Artificial intelligence (AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process.”)
However, Turek teaches:

user interface circuitry configured to output…to a user. (Turek col. 2, ln. 50-52, col. 8, lns. 13-15 and col. 9, ln. 35-40: “The microarchitecture simulator outputs values for various characteristics or performance indicators associated with the candidate configuration.” “Additionally, the input/output interface 102 may output data to the user via any type of output device” “Artificial intelligence (AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 5.

Regarding claim 11, Bhaskar and Bannerjee teaches claim 9 (above). Bhaskar further teaches: 

…and the algorithm of the machine learning encoder is an algorithm in which an input and an output are exchanged. (Bhaskar, para. 0106: “In one embodiment, the one or more components include one or more additional components, the re-training is performed using the one or more additional components, and the one or more additional components include a common mother network for all layers on the specimens, a grand common mother network for all layers on the specimens, an adversarial network, a deep adversarial generative network, an adversarial autoencoder, a Bayesian Neural Network, a component configured for a variational Bayesian method, a ladder network, or some combination thereof.” Examiner notes that the broadest reasonable interpretation of “an input and output are exchanged” means to replace with one another as occurs with an autoencoder as mentioned in Bhaskar where an input is encoded and then code is decoded to produce the same input as the output. ) 
Bhaskar does not explicitly disclose: 

the processing circuitry is configured to execute the computer-executable instructions such that an algorithm of the machine learning encoder is identical to an algorithm of the machine learning generator  
However, Turek teaches: 
the processing circuitry is configured to execute the computer-executable instructions such that an algorithm of the machine learning encoder is identical to an algorithm of the machine learning generator (Turek, col. 29, lns. 18-23: “Example 25 includes the system of Example 24, wherein the means for determining whether the estimated performance indicators are reliable is to determine whether the estimated performance indicators are reliable by: calculating a weighted average of the uncertainty values; and comparing the weighted average to a threshold.” Examiner notes that the broadest reasonable interpretation of “an algorithm” means any algorithm, including one for determining reliability of performance indicators as in Turek for outputs of a generator or an encoder as referenced in Bhaskar). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 5.


Regarding claim 13, Bhaskar teaches a method comprising: 
of a machine learning generator generating semiconductor process result information from semiconductor process parameters… Bhaskar, para. 0028, 0072, and 0093: “The embodiments described herein may be utilized for a. variety of semiconductor manufacturing related applications including, but not limited to, inspection, metrology, defect review, and simulation.” “For example, the one or more simulations performed by the machine learning based model may generate simulated measurement(s) (e.g., image(s), output, data, etc.) representing output generated by one of the systems described herein for specimen(s). In this manner, the simulated measurement(s) may represent measurements, images, output, data, etc. that may be generated for the specimens by a metrology system described herein. In one such example, the input to the one or more simulations performed by the machine learning based model may include design information for a specimen (e.g., any of the design data described further herein) and the output of the one or more simulations may include one or more simulated optical or electron beam measurements representing output generated for the specimen by those systems.” “The machine learning based model described herein may be generated for specific specimens (e.g., specific wafers or reticles), processes, imaging parameters, etc”.)
…by using at least one processor of the one or more processors; (Bhaskar, para. 0046: In general, the term “computer system” may be broadly defined to encompass any device having one or more processors, which executes instructions from a memory medium. The computer subsystem(s) or system(s) may also include any suitable processor known in the art such as a parallel processor.)
…by using the at least one processor. (Bhaskar, para. 0046: In general, the term “computer system” may be broadly defined to encompass any device having one or more processors, which executes instructions from a memory medium. The computer subsystem(s) or system(s) may also include
Baskar does not explicitly disclose:
performing supervised learning… 
performing learning of a generative adversarial network implemented with the machine learning generator and a machine learning discriminator, which discriminates whether the generated semiconductor process result information is true… 
However, Bannerjee teaches: 
performing learning of a generative adversarial network implemented with the machine learning generator and a machine learning discriminator, which discriminates whether the generated semiconductor process result information is true… (Banerjee, para. 0015: artificial data records created by the generator machine-learning model are provided to the discriminator machine-learning model along with real records from the small dataset. The discriminator machine-learning model then determines which record it believes to be the artificial data record”; Examiner notes that the broadest reasonable interpretation of “discriminating whether the generated semiconductor process result information is true” includes where the discriminator discriminates if the data record is factual i.e. not artificial.)  
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.
Neither Bhaskar nor Bannerjee explicitly discloses: 
performing supervised learning… 
However, Turek teaches:
performing supervised learning… (Turek, col. 11, lns.1-2:  “Because supervised training is used, the training data is labeled”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified. Bhaskar teaches systems and methods for training a machine learning based model to assist with fabrication and inspection proceses of semiconductors; Bannerjee teaches various approaches for generating additional data for training machine-learning models to supplement small or noisy datasets that might be insufficient for training a machine-learning model; Turek teaches microarchitecture design and simulation to estimate performance of candidate configurations of parameters with input and output to users for fine-tuned modifications. One of ordinary skill would have been motivated to combine the teachings of Turek into Bhaskar, as modified in order to reduce model error with the use of supervised learning (Turek, col. 10, ln. 5-9). 

Regarding claim 14, Bhaskar, Bannerjee, and Turek teaches claim 13 (above). Bannerjee further teaches: 
by using the generated semiconductor process result information and a reference semiconductor process result information; (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; Examiner notes the broadest reasonable interpretation of “learning” includes updating parameters to improve output.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.
Bannerjee does not explicitly disclose:
the performing of the learning of the generative adversarial network includes performing supervised learning….
However, Turek teaches:
the performing of the learning of the generative adversarial network includes performing supervised learning….(Turek, col. 11, lns.1-2:  “Because supervised training is used, the training data is labeled”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 13.

Regarding claim 15, Bhaskar, Bannerjee, and Turek teaches claim 13 (above). Bhaskar further teaches: 
…generating semiconductor process parameters inferred from reference semiconductor process result information… (Bhaskar, para. 0028, 0072, and 0093: “The embodiments described herein may be utilized for a. variety of semiconductor manufacturing related applications including, but not limited to, inspection, metrology, defect review, and simulation.” “For example, the one or more simulations performed by the machine learning based model may generate simulated measurement(s) (e.g., image(s), output, data, etc.) representing output generated by one of the systems described herein for specimen(s). In this manner, the simulated measurement(s) may represent measurements, images, output, data, etc. that may be generated for the specimens by a metrology system described herein. In one such example, the input to the one or more simulations performed by the machine learning based model may include design information for a specimen (e.g., any of the design data described further herein) and the output of the one or more simulations may include one or more simulated optical or electron beam measurements representing output generated for the specimen by those systems.” “The machine learning based model described herein may be generated for specific specimens (e.g., specific wafers or reticles), processes, imaging parameters, etc”.)
… by using the at least one processor; (Bhaskar, para. 0046: In general, the term “computer system” may be broadly defined to encompass any device having one or more processors, which executes instructions from a memory medium. The computer subsystem(s) or system(s) may also include any suitable processor known in the art such as a parallel processor.)
Bhaskar does not explicitly disclose:
performing supervised learning of a first encoder… 
However, Turek teaches:
performing supervised learning of a first encoder… (Turek, col. 9, lns 53-56 and col. 11, lns.1-2: “other types of machine learning models could additionally or alternatively be used such as Gaussian Process, Latent Variable Models or Variational Auto-Encoders.” “Because supervised training is used, the training data is labeled”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 13.

Regarding claim 16, Bhaskar, Bannerjee, and Turek teaches claim 15 (above). Bhaskar further teaches: 
transferring the inferred semiconductor process parameters to the machine learning generator…(Bhaskar, para. 0073 and 0077: “Therefore, acquiring the information for the non-nominal instances may essentially be transfer learning training input generation.” “In another embodiment, the non-nominal instances include instances of defects on the one or more specimens, and the one or more specimens include one or more actual specimens on which the process is performed. with two or more different values of one or more parameters of the process. For example, for transfer learning training input generation that includes empirical simulation of real defect events on wafers and reticles using DOEs, real world waters can be leveraged for defects as described further herein.”)
…by using the at least one processor; (Bhaskar, para. 0046: In general, the term “computer system” may be broadly defined to encompass any device having one or more processors, which executes instructions from a memory medium. The computer subsystem(s) or system(s) may also include any suitable processor known in the art such as a parallel processor.)

Regarding claim 17, Bhaskar, Bannerjee, and Turek teaches claim 16 (above). Bhaskar further teaches: 
performing learning of an auto encoder implemented with the machine learning generator and the first encoder, based on inferred semiconductor process result information generated from the inferred semiconductor process parameters by the machine learning generator; (Bhaskar, para. 0106: “In one embodiment, the one or more components include one or more additional components, the re-training is performed using the one or more additional components, and the one or more additional components include a common mother network for all layers on the specimens, a grand common mother network for all layers on the specimens, an adversarial network, a deep adversarial generative network, an adversarial autoencoder, a Bayesian Neural Network, a component configured for a variational Bayesian method, a ladder network, or some combination thereof.”; Examiner notes that the broadest reasonable interpretation of “implemented with” means implemented in parallel or along with, such as in Bhaskar.” 

Regarding claim 18, Bhaskar teaches a non-transitory computer-readable storage medium storing instructions of a semiconductor process machine learning module, comprising: 
receiving semiconductor process parameters; information (Bhaskar, para. 0028, 0072, and 0093: “The embodiments described herein may be utilized for a. variety of semiconductor manufacturing related applications including, but not limited to, inspection, metrology, defect review, and simulation.” “For example, the one or more simulations performed by the machine learning based model may generate simulated measurement(s) (e.g., image(s), output, data, etc.) representing output generated by one of the systems described herein for specimen(s). In this manner, the simulated measurement(s) may represent measurements, images, output, data, etc. that may be generated for the specimens by a metrology system described herein. In one such example, the input to the one or more simulations performed by the machine learning based model may include design information for a specimen (e.g., any of the design data described further herein) and the output of the one or more simulations may include one or more simulated optical or electron beam measurements representing output generated for the specimen by those systems.” “The machine learning based model described herein may be generated for specific specimens (e.g., specific wafers or reticles), processes, imaging parameters, etc”.)
generating semiconductor process result information from the semiconductor process parameters, information (Bhaskar, para. 0028, 0072, and 0093: “The embodiments described herein may be utilized for a. variety of semiconductor manufacturing related applications including, but not limited to, inspection, metrology, defect review, and simulation.” “For example, the one or more simulations performed by the machine learning based model may generate simulated measurement(s) (e.g., image(s), output, data, etc.) representing output generated by one of the systems described herein for specimen(s). In this manner, the simulated measurement(s) may represent measurements, images, output, data, etc. that may be generated for the specimens by a metrology system described herein. In one such example, the input to the one or more simulations performed by the machine learning based model may include design information for a specimen (e.g., any of the design data described further herein) and the output of the one or more simulations may include one or more simulated optical or electron beam measurements representing output generated for the specimen by those systems.” “The machine learning based model described herein may be generated for specific specimens (e.g., specific wafers or reticles), processes, imaging parameters, etc”.)
Bhaskar does not explicitly disclose:
wherein the semiconductor process machine learning module is a trained module that has been trained based on, a machine learning generator configured to generate the generated semiconductor process result information from the semiconductor process parameters… 
…trained based on supervised learning
a machine learning discriminator configured to discriminate whether the generated semiconductor process result information is true.
to implement a generative adversarial network together with the machine learning generator
However, Bannerjee teaches:
wherein the semiconductor process machine learning module is a trained module that has been trained based on, a machine learning generator configured to generate the generated semiconductor process result information from the semiconductor process parameters… (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”)
a machine learning discriminator configured to discriminate whether the generated semiconductor process result information is true . (Banerjee, para. 0015: artificial data records created by the generator machine-learning model are provided to the discriminator machine-learning model along with real records from the small dataset. The discriminator machine-learning model then determines which record it believes to be the artificial data record”; Examiner notes that the broadest reasonable interpretation of “discriminating whether the generated semiconductor process result information is true” includes where the discriminator discriminates if the data record is factual i.e. not artificial.)  
to implement a generative adversarial network together with the machine learning generator; (Bannerjee para. 0104: “For example, the generator machine-learning model can be a component of a generative adversarial network (GAN)”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.
Neither Bhaskar nor Bannerjee teaches: 
…trained based on supervised learning
However, Turek teaches:
…trained based on supervised learning, (Turek, col. 11, lns.1-2:  “Because supervised training is used, the training data is labeled”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Turek into Bhaskar, as modified, as set forth above with respect to claim 13.

Regarding claim 19, Bhaskar, Bannerjee and Turek teaches claim 18 (above). Bannerjee further teaches: 
receiving reference semiconductor process result information; (Bannerjee, paras. 0055-0056 “Next at step 309b, the generator machine-learning model 203 can pass the new records 229 to the discriminator machine-learning model 206…Proceeding to step 311b, the discriminator machine-learning model 206 can compare the first set of new records 229 to the original records 223.”)
generating semiconductor process parameters inferred from the reference semiconductor process result information (Banerjee, para. 0058: “Then at step 316b, the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate. The update can be based at least in part on the result of the comparison between the first set of new records 229 and the original records 223 performed by the discriminator machine-learning model 206 at step 311b”; examiner notes that the broadest reasonable interpretation of inferred parameters means generated parameters). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bannerjee into Bhaskar as set forth above with respect to claim 1.

Regarding claim 20, Bhaskar, Bannerjee and Turek teaches claim 19 (above). Bhaskar further teaches: 
the semiconductor process machine learning module is trained based on a first encoder configured to generate the inferred semiconductor process parameters from the reference semiconductor process result information (Bhaskar, para. 0054-0058: “the generator machine-learning model 203 can generate new records 229…For each of the new records 229, the discriminator machine-learning model 206 can identify the new record 229 as one of the new records 229 or as one of the original records 223. The results of this comparison are passed back to the generator machine-learning model.…the generator machine-learning model 203 can update its parameters to improve the quality of new records 229 that it can generate.”) 
to implement an auto encoder together with the machine learning generator. (Bhaskar, para. 0106: “In one embodiment, the one or more components include one or more additional components, the re-training is performed using the one or more additional components, and the one or more additional components include a common mother network for all layers on the specimens, a grand common mother network for all layers on the specimens, an adversarial network, a deep adversarial generative network, an adversarial autoencoder, a Bayesian Neural Network, a component configured for a variational Bayesian method, a ladder network, or some combination thereof.”; Examiner notes that the broadest reasonable interpretation of “implemented with” means implemented in parallel or along with, such as in Bhaskar.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chang, et. al. (US 8924938 B2) teaches a system and method for analyzing a computer program includes performing a static analysis on a program to determine property correctness
Pannese, et. al. (US 20080155444 A1) teaches controlling processes in a heterogeneous semiconductor manufacturing environment
Yamaguchi (WO 2020/031802 A1) teaches reducing a mode collapse in a generative adversarial network
Makhzani, et. al. (“Adversarial Autoencoders”, 25 May 2016, arXiv:1511.05644v2) teaches a probabilistic autoencoder that uses the recently proposed generative adversarial networks (GAN) to perform variational inference
Nguyen, et. al. (“Modular Convolutional Neural Network for Discriminating between Computer-Generated Images and Photographic Images” 27 Aug 2018, ARES 2018: International Conference on Availability, Reliability and Security) teaches a modular CGI–PI discriminator with a customized VGG-19 network as the feature extractor, statistical convolutional neural networks as the feature transformers, and a discriminator. 
Orihara, et. al. (“Approximation of Time-Consuming Simulation Based on Generative Adversarial Network”, 22 Jun 2018, 2018 42nd IEEE International Conference on Computer Software & Applications) teaches a method to replace the simulation with approximate computation based on Generative Adversarial Network

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STN/Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123